William B. Brown, J.,
concurring. It is my strong belief that interspousal immunity is an outmoded, ineffective, anachronistic and unconstitutional doctrine. Based on the reasons set forth in my dissenting opinions in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, 271 [10 O.O.3d 403], and Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152, 155 [23 O.O.3d 188], I would hold that the doctrine of interspousal immunity should never operate as a bar to recovery. Because the majority would only abrogate the doctrine of interspousal immunity in wrongful death actions, I can only concur in the syllabus and the judgment in this case.
*153Sweeney, J., concurs in the foregoing concurring opinion.